DETAILED ACTION
This Office action is in response to the amendment filed on 11 January 2022.  Claims 1-17 and 22-24 are pending in the application.  Claims 18-21 have been cancelled.  Claims 22-24 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 22-24 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach or suggest a method comprising attaching a glass structure to a wide band-gap semiconductor wafer comprising a plurality of semiconductor devices, without the wide band-gap semiconductor wafer being integrated within the glass structure; and forming at least one pad structure electrically connected to at least one doping region of a semiconductor substrate of the wide band-gap semiconductor wafer, by forming electrically conductive material within at least one opening extending through the glass structure, wherein the glass structure is in contact with a vertical edge surface of the semiconductor substrate, as required in independent claim 1. Claims 2-17 contain allowable subject matter by virtue of their dependency.
Claim 22 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a composite system, including a wide band-gap semiconductor wafer comprising a plurality of semiconductor devices; a glass structure attached to the wide band-gap semiconductor wafer such that the glass structure is stacked on a front-side or back-side surface of the wide band-gap semiconductor wafer without the wide band-gap semiconductor wafer being integrated within the glass structure; and at least one pad structure electrically connected to at least one doping region of a semiconductor substrate of the wide band-gap semiconductor wafer, the at least one pad structure including electrically conductive material within at least one opening extending through 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822